                  Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 1 of 6



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     DYLAN C. CERLING
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-3395 (v)
     202-307-0054 (f)
 6
     Dylan.C.Cerling@usdoj.gov
 7
     Of Counsel:
 8   Bart M. Davis
     U.S. Attorney, District of Idaho
 9
     Attorneys for the United States
10
                              IN THE UNITED STATES DISTRICT COURT
11                                 FOR THE DISTRICT OF IDAHO

12

13   UNITED STATES OF AMERICA,
                                                       Case No. 19-cv-0054
14                    Plaintiff,
                                                       COMPLAINT
15                    v.
16   JOSEPH J. BONOCORE and
     PHYLLIS A. BONOCORE,
17
                      Defendants.
18

19

20            The United States complains and alleges as follows:

21       1. This is a civil action brought by the United States of America to reduce to

22            judgment the outstanding federal tax liabilities and civil penalties assessed

23            against Joseph J. Bonocore and Phyllis A. Bonocore.

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. 19-cv-0054)                 1                   Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
                  Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 2 of 6



 1                                    JURISDICTION AND VENUE

 2       2. This action is brought at the direction of the Attorney General of the United

 3            States and at the request and with the authorization of the Chief Counsel of

 4            the Internal Revenue Service (“IRS”), a delegate of the Secretary of the
 5            Treasury, pursuant to 26 U.S.C. § 7401.
 6
         3. The Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402 and
 7
              28 U.S.C. §§ 1340 and 1345.
 8
         4. Venue is proper in the District of Idaho under 26 U.S.C. § 1391(b)(1),
 9
              because, on information and belief, Joseph Bonocore and Phyllis Bonocore
10
              live in the District of Idaho.
11
                                               DEFENDANTS
12
         5. The United States realleges paragraphs 1 through 4.
13
         6. Joseph Bonocore currently lives in the District of Idaho. He is made a party
14
              to this suit because he has unpaid federal tax assessments that the United
15
              States seeks to reduce to judgment.
16
         7. Phyllis Bonocore currently lives in the District of Idaho. She is made a party
17
              to this suit because she has unpaid federal tax assessments that the United
18

19            States seeks to reduce to judgment.

20       8. Joseph J. Bonocore and Phyllis A. Bonocore are currently married. They were

21            also married at the time the tax assessments at issue in this case accrued.

22                                         TAX LIABILITIES

23       9. The United States realleges paragraphs 1 through 8.

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. 19-cv-0054)                     2               Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
                      Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 3 of 6



 1           10. During the 2001 tax year, the Bonocores were California residents. Mr.

 2                Bonocore, the primary breadwinner, was a consultant who made more than

 3                $200,000 in taxable income that year.

 4           11. The taxes for the 2001 tax year are based on the Bonocores’ filed joint 2001
 5                return.
 6
             12. The taxes for the 2015 tax year are based in part on the Bonocores’ filed joint
 7
                  return for that year, and in part on a later examination.
 8
             13. On the dates set forth below, a duly authorized delegate of the Secretary of
 9
                  the Treasury made assessments against Joseph Bonocore and Phyllis
10
                  Bonocore, jointly, as follows:
11
         Type of Tax    Assessment Date                Assessment Amount1          Estimated
12       Tax     Period                                                            Unpaid
                                                                                   Balance as of
13                                                                                 February 28,
                                                                                   20192
14       1040               2001   2-23-2009           T     $53,943.00            $122,813.28
                                   2-23-2009           P1    $10,355.00
15
                                   2-23-2009           P2    $11,506.00
                                   2-23-2009           I     $28,914.18
16
                                   4-27-2009           F     $16.00
17                                 7-31-2017           F     $26.00
                                   10-15-2018          F     $54.00
18       1040               2015   9-12-2016           T     $3,896.00             $45,196.89

19   1 T—tax assessed; F—fees and collection costs; P1—late return filing penalty, 26
20   U.S.C. §6651(a)(1); P2—failure to timely pay tax penalty, 26 U.S.C. §6651(a)(2) &
     (a)(3); P3—penalty for not pre-paying estimated tax; P4—fraud penalty, § 6663;
21   P5—§ 6662 accuracy-related penalty; I—interest assessed, or reduced and removed
     previous interest credited; F—Fees and collection costs; OT—because of an
22   understatement of taxes by the taxpayers on their return, the IRS believed there
     was an overpayment, which was transferred to a different of the Bonocores’
23   delinquent tax periods.
     2 Includes accrued but unassessed interest and penalties to that date. May not

24   include all payments made in the month of February.
         Complaint                                                 U.S. DEPARTMENT OF JUSTICE
         (Case No. 19-cv-0054)                     3               Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                  Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 4 of 6



 1                           9-12-2016            P3     $19.00
                             4-15-2016            OT     $3,320.00
 2                           6-27-2016            OT     $500.00
                             11-13-2017           P5     $6,712.00
 3                           11-13-2017           T      $33,559.00
                             11-13-2017           I      $2,407.76
 4
                             7-30-2018            F      $26.00
 5   TOTAL                                                                     $168,010.17

 6
         14. Joseph and Phyllis Bonocore initially entered into an installment agreement
 7
              in or about December, 2009. On November 14, 2016, they defaulted on the
 8
              installment agreement, and the IRS terminated the agreement.
 9
         15. The IRS collection statute for the 2001 liabilities was tolled during at least
10
              the 30 days after the installment agreement was terminated. § 6331(k)(2)(D).
11
              26 U.S.C. § 6331(i)(5).
12
         16. The period for collection of the assessments described in paragraph 13, above,
13
              has not expired, and this action is not barred by 26 U.S.C. § 6502.
14

15       17. Joseph and Phyllis Bonocore failed to pay in full the above tax liabilities

16            despite notice and demand for payment. Pursuant to 26 U.S.C. § 6321,

17            statutory liens arose against all property and rights to property owned by

18            Joseph and Phyllis Bonocore at the time of the assessments.

19       18. Despite timely notice and demand for payment of the assessments described

20            above, Joseph and Phyllis Bonocore neglected or refused to make payment to

21            the United States, and there remains due and owing on those assessments,

22            together with accrued but unassessed statutory interest and other additions,

23

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. 19-cv-0054)                 4                   Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
                  Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 5 of 6



 1            the amount of $168,010.17, as of February 28, 2019, plus statutory interest

 2            and accruals after that date.

 3          COUNT I: REDUCE FEDERAL TAX AND PENALTY ASSESSMENTS TO JUDGMENT
                          AGAINST JOSEPH AND PHYLLIS BONOCORE
 4
         19. The United States reasserts the allegations made in paragraphs 1 through
 5
              18, above.
 6
         20. On the dates, in the amounts, and for the tax periods set forth in paragraph
 7

 8            13 above, a duly authorized delegate of the Secretary of the Treasury made

 9            assessments against Defendants Joseph and Phyllis Bonocore, for unpaid

10            federal income taxes, penalties, and interest.

11       21. Despite timely notice and demand for payment of the assessments described

12            above, Joseph and Phyllis Bonocore have neglected, refused, or failed to pay

13            the assessments and there remains due and owing to the United States on

14            those assessments the amount of $168,010.17, as of February 28, 2019, plus

15            statutory interest and accruals after that date.
16       22. Under 26 U.S.C. § 7402(a), the United States is entitled to a judgment
17
              against Joseph and Phyllis Bonocore for the unpaid balance of the assessed
18
              amounts described above, plus statutory interest and any other additions
19
              accruing to the date of payment.
20
     WHEREFORE, the United States prays as follows:
21
         a. That judgment be entered against defendants Joseph and Phyllis Bonocore
22
              for unpaid federal income taxes and penalties for the 2001 and 2015 tax
23

24
     Complaint                                                   U.S. DEPARTMENT OF JUSTICE
     (Case No. 19-cv-0054)                    5                  Tax Division, Western Region
                                                                 P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 Telephone: 202-616-3395
                  Case 1:19-cv-00054-CWD Document 1 Filed 02/11/19 Page 6 of 6



 1            years, in the amount of $168,010.17, as of February 28, 2019, plus statutory

 2            interest and accruals after that date.

 3       b. That the United States be granted such other relief as the court deems just

 4            and proper, including fees and costs as allowed by law.
 5   Dated this 11th day of February, 2019.
 6
     RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 7

 8   /s/ Dylan Cerling
     DYLAN CERLING
 9   Trial Attorney, Tax Division
     U.S. Department of Justice
10   P.O. Box 683
     Washington, D.C. 20044
11   Telephone: (202) 616-3395 (Cerling
     Facsimile: (202) 307-0054
12   dylan.c.cerling@usdoj.gov

13   Of Counsel:
     BART M. DAVIS
14   U.S. Attorney, District of Idaho

15   Attorneys for the United States
16

17

18

19

20

21

22

23

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. 19-cv-0054)                  6                  Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
Case 1:19-cv-00054-CWD Document 1-1 Filed 02/11/19 Page 1 of 2
Case 1:19-cv-00054-CWD Document 1-1 Filed 02/11/19 Page 2 of 2
                     Case 1:19-cv-00054-CWD Document 1-2 Filed 02/11/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District
                                                     __________       of Idaho
                                                                District  of __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 19-cv-0054
                                                                       )
      Joseph J. Bonocore, and Phyllis A Bonocore                       )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joseph J. Bonocore
                                           3072 E. Fratello Street
                                           Meridian, ID 83642




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           Attorney
                                           U.S. Department of Justice, Tax Division, CTS-W
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00054-CWD Document 1-2 Filed 02/11/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-0054

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 1:19-cv-00054-CWD Document 1-3 Filed 02/11/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District
                                                     __________       of Idaho
                                                                District  of __________

                  United States of America                             )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 19-cv-0054
                                                                       )
      Joseph J. Bonocore, and Phyllis A Bonocore                       )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Phyllis A. Bonocore
                                           3072 E. Fratello Street
                                           Meridian, ID 83642




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           Attorney
                                           U.S. Department of Justice, Tax Division, CTS-W
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-00054-CWD Document 1-3 Filed 02/11/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-0054

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
